 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   PETER STROJNIK SR.,               ) Case No.: 1:19-cv-01265 DAD JLT
                                       )
12             Plaintiff,              ) ORDER CONTINUING THE SCHEDULING
                                       ) CONFERENCE
13        v.                           )
14   EMANUEL PROPERTIES LLC DBA        )
     HOLIDAT INN & SUITES BAKERSFIELD, )
15                                     )
               Defendant.              )
16
17          On August 12, 2019, the plaintiff initiated this action related to alleged violations of the

18   Americans with Disabilities Act. (Doc. 1) The Court issued the summons on September 19, 2019

19   (Doc. 2) and its order setting the mandatory scheduling conference to occur on December 12, 2019

20   (Doc. 43). After the plaintiff filed a First Amended Complaint (Doc. 6), the Court issued a summons

21   to the newly named defendant on November 26, 2019. (Doc. 6). The plaintiff has not filed a proof of

22   service of the summons and complaint and the defendant has not appeared in the action. Therefore,

23   the Court ORDERS:

24   ///

25   ///

26   ///

27   ///

28   ///

                                                         1
 1         1.     The scheduling conference is CONTINUED to February 18, 2020 at 8:30 a.m.
 2         The plaintiff is advised that the failure to comply will result in a recommendation that the
 3   matter be dismissed.
 4
 5   IT IS SO ORDERED.
 6
        Dated:   December 6, 2019                         /s/ Jennifer L. Thurston
 7                                                 UNITED STATES MAGISTRATE JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
